          Case 1:16-cv-08533-PAE Document 115 Filed 02/08/21 Page 1 of 20




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


    KRISTIN BENZINGER,

                                        Plaintiff,                      16 Civ. 8533 (PAE)
                         -v-
                                                                            OPINION &
    LUKOIL PAN AMERICAS, LLC,                                                ORDER

                                        Defendant.


PAUL A. ENGELMAYER, District Judge:

         Trial in this case, which involves claims for violations of the Fair Labor Standards Act,

29 U.S.C. § 215 (“FLSA”), and the New York Labor Law, N.Y. Lab. Law § 215 (“NYLL”), is

anticipated (subject to public-health and related scheduling considerations) in the third quarter

of 2021. This decision resolves the parties’ pending motions in limine.

I.       Background

         The Court assumes familiarity with the background of this case, which is set forth in

greater detail in its decision on Lukoil’s motion for summary judgment. See Benzinger v. Lukoil

Pan Ams., LLC, 447 F. Supp. 3d 99, 108–16 (S.D.N.Y. 2020). The Court here summarizes only

the facts necessary for its ruling on the pending motions in limine.1

         Benzinger worked as an executive assistant in Lukoil’s New York City office between

April 2013 and February 2015, when she left for a higher paying job at Columbia University

(“Columbia”). Lukoil, a Delaware LLC, trades in petroleum products and crude oil, and is owned

by its swiss parent, Litasco S.A. (“Litasco”). While at Lukoil, Benzinger received a base salary

of $85,000 and was also eligible for a discretionary bonus and other benefits, including insurance



1
    Unless otherwise noted, all facts come from the Court’s summary judgment decision.
        Case 1:16-cv-08533-PAE Document 115 Filed 02/08/21 Page 2 of 20




plans, a 401(k) plan, and three weeks’ paid vacation. She also was eligible to participate in

Lukoil’s profit-sharing plan after her first year of service at the company.

        Benzinger reported directly to Lukoil’s managing directors, i.e., the most senior

executives at the company. Between April 2013 and July 2014, Lukoil’s two managing directors

were James Reynolds and Thomas Rodilosso; between July 2014 and Benzinger’s February 2015

resignation, Simon Fenner was the sole managing director to whom she reported. As an

executive assistant, Benzinger performed “a myriad of tasks for managing directors Rodilosso,

Reynolds, and Fenner,” including overseeing procurement, information technology, travel, and

expenses. Benzinger, 447 F. Supp. 3d at 109. She also worked on office remodeling,

renegotiated all of Lukoil’s office-supplier contracts, upgraded its lunch-ordering program,

created a new electronic filing system, and helped obtain visas for foreign workers. In

connection with some of that work, Benzinger reported to and was supervised by Litasco’s

director of human resources, Irina Akinshina.

       After Fenner took over as managing director in July 2014, he, Lukoil’s human-resources

consultant Jennifer Diehl, and Benzinger negotiated as to Benzinger’s salary and role at Lukoil.

Between then and November 2014, including at a September 29, 2014 meeting, they discussed,

inter alia, Benzinger’s compensation, vacation time, and whether she was an exempt employee

under the FLSA and NYLL. Ultimately, Fenner denied Benzinger’s request for a raise and for

more vacation time. And although he said he would look into whether Benzinger should be

classified as a non-exempt employee, she declined, stating that she did not “wish to pursue” that

issue because “[c]alculating hours is a waste of time” and she enjoyed “the flexibility and quality

of life work balance” permitted by her current arrangement. Id. at 112.




                                                 2
        Case 1:16-cv-08533-PAE Document 115 Filed 02/08/21 Page 3 of 20




       Soon after, Benzinger began to seek other employment. In January 2015, she received a

job offer from Columbia with a salary in line with what she had requested from Lukoil. Later

that month, she accepted that offer and resigned from Lukoil. February 3, 2015, was her last day

of work at Lukoil.

       On November 2, 2016, Benzinger filed her first complaint in this action. On July 28, 2017,

she filed an amended complaint, bringing claims against Lukoil and Litasco under the FLSA,

NYLL, the New York State Human Rights Law, N.Y. Exec. Law § 290 et seq. (“NYSHRL”),

and the New York City Human Rights Law, N.Y.C. Admin. Code § 8-101 et seq. (“NYCHRL”).

Dkt. 27 (“FAC”). She alleged that both companies had treated her worse than her Russian

colleagues, in violation of the NYSHRL and NYCHRL, and failed to pay her overtime wages

and provide proper wage statements, in violation of the FLSA and NYLL. She also brought

retaliation claims under each statute.

       On March 8, 2019, after the close of discovery, Lukoil and Litasco moved for partial

summary judgment on all claims under the NYSHRL and NYCHRL, and the retaliation claims

under the FLSA and NYLL. They also sought Litasco’s dismissal because it had not been

Benzinger’s employer.

       On March 20, 2020, the Court granted that motion in part and denied it in part. The

Court dismissed all claims under the NYSHRL and NYCHRL, holding that Benzinger had not

established a prima facie face of national-origin discrimination or retaliation under either law. The

Court also held that Litasco was not Benzinger’s employer, and therefore dismissed all claims

against it. However, the Court held that Benzinger had adduced sufficient evidence for a jury

reasonably to conclude that Lukoil had retaliated against her, in violation of the FLSA and

NYLL, for complaining about her alleged misclassification as an exempt employee.



                                                  3
        Case 1:16-cv-08533-PAE Document 115 Filed 02/08/21 Page 4 of 20




       On March 31, 2020, the Court directed the parties to submit their required pretrial filings

but declined to set a trial date, given the unfolding COVID-19 pandemic. Dkt. 91. On May 15,

2020, after an extension, the parties each filed a motion in limine, a memorandum in support, see

Dkts. 100 (“Pl. Mem.”), 102 (“Def. Mem.”), and a declaration in support, see Dkts. 101 (“Vinci

Decl.”), 103 (“Collyer Decl.”), with exhibits. On June 10, 2020, each party opposed the other

party’s motion. See Dkts. 112 (“Pl. Opp’n”), 113 (“Def. Opp’n”).

II.    Applicable Legal Standards

       A.      Motions in Limine

       “The purpose of an in limine motion is to aid the trial process by enabling the Court to

rule in advance of trial on the relevance of certain forecasted evidence, as to issues that are

definitely set for trial, without lengthy argument at, or interruption of, the trial.” Hart v. RCI

Hosp. Holdings, Inc., 90 F. Supp. 3d 250, 257–58 (S.D.N.Y. 2015) (citation omitted). Courts

should not exclude evidence on a motion in limine unless it is “clearly inadmissible on all

potential grounds.” Nat’l Union Fire Ins. Co. of Pittsburgh v. L.E. Myers Co., 937 F. Supp. 276,

287 (S.D.N.Y. 1996) (citation omitted). A court’s ruling on such a motion is “subject to change

when the case unfolds, particularly if the actual testimony differs from what was contained in [a

party’s] proffer.” Luce v. United States, 469 U.S. 38, 41 (1984).

       B.      Rules 401 and 402

       The “standard of relevance established by the Federal Rules of Evidence is not high.”

United States v. Southland Corp., 760 F.2d 1366, 1375 (2d Cir. 1985) (citation omitted); see

United States v. Al-Moayad, 545 F.3d 139, 176 (2d Cir. 2008) (relevance threshold “very low”).

Under Rule 401, “[e]vidence is relevant when ‘it has any tendency to make a [material] fact

more or less probable than it would be without the evidence.’” United States v. White,

692 F.3d 235, 246 (2d Cir. 2012) (quoting Fed. R. Evid. 401). “A material fact is one that would

                                                  4
        Case 1:16-cv-08533-PAE Document 115 Filed 02/08/21 Page 5 of 20




‘affect the outcome of the suit under the governing law.’” Beth Israel Med. Ctr. v. Horizon Blue

Cross & Blue Shield of N.J., Inc., 448 F.3d 573, 579 (2d Cir. 2006) (quoting Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 248 (1986)).

       Under Rule 402, “unless an exception applies, all ‘[r]elevant evidence is admissible.’”

White, 692 F.3d at 246 (quoting Fed. R. Evid. 402). Irrelevant evidence is inadmissible. See

Fed. R. Evid. 402.

       C.      Rule 403

       Under Rule 403, the Court may exclude relevant evidence where its probative value is

substantially outweighed by the risk of “unfair prejudice, confusing the issues, misleading the

jury, undue delay, wasting time, or needlessly presenting cumulative evidence.” United States v.

Gupta, 747 F.3d 111, 131 (2d Cir. 2014) (quoting Fed. R. Evid. 403); Gerber v. Comput. Assocs.

Int’l, Inc., 303 F.3d 126, 13 (2d Cir. 2002). Evidence is prejudicial if it “involves some adverse

effect . . . beyond tending to prove the fact or issue that justified its admission into evidence.”

Highland Cap. Mgmt., L.P. v. Schneider, 551 F. Supp. 2d 173, 176–77 (S.D.N.Y. 2008) (quoting

United States v. Gelzer, 50 F.3d 1133, 1139 (2d Cir. 1995)).

       Furthermore, “[d]istrict courts analyzing evidence under Rule 403 should consider

whether a limiting instruction will reduce the unduly prejudicial effect of the evidence so that it

may be admitted.” United States v. Ferguson, 246 F.R.D. 107, 117 (D. Conn. 2007); see United

States v. Downing, 297 F.3d 52, 59 (2d Cir. 2002) (“Absent evidence to the contrary, we must

presume that juries understand and abide by a district court’s limiting instructions.”). “As the

Supreme Court has recognized, limiting instructions are often sufficient to cure any risk of

prejudice.” United States v. Walker, 142 F.3d 103, 110 (2d Cir. 1998) (citing Zafiro v. United

States, 506 U.S. 534, 539 (1993)).



                                                  5
        Case 1:16-cv-08533-PAE Document 115 Filed 02/08/21 Page 6 of 20




        D.      Rule 408

        Rule 408 furthers “the policy of promoting compromises.” Starter Corp. v. Converse,

Inc., 170 F.3d 286, 294 (2d Cir. 1999). It states that attempted offers to settle a claim, or

“conduct or a statement made during compromise negotiations about the claim” are not

admissible “either to prove or disprove the validity or amount of a disputed claim or to impeach

by a prior inconsistent statement or a contradiction.” Fed. R. Evid. 408(a)(1), (2). Such evidence,

however, is permissible “for another purpose, such as proving a witness’s bias or prejudice,

[or] negating a contention of undue delay . . . .” Fed. R. Evid. 408(b).

        Although Rule 408 is not “a blanket rule of inadmissibility, its obvious purpose is to

facilitate open and wide-ranging settlement discussions.” Hart, 90 F. Supp. 3d at 284 (citation

omitted). To advance that goal, the Rule typically requires exclusion of settlement offers. See,

e.g., Trebor Sportswear Co. v. Ltd. Stores, Inc., 865 F.2d 506, 510 (2d Cir. 1989) (“Rule 408

bars the admission of most evidence of offers of compromise and settlement.”). Although Rule

408 applies to settlement offers made before the initiation of litigation, see, e.g., id., pre-

litigation “business communications” remain admissible, see IBM Corp. v. BGC Partners, Inc.,

No. 10 Civ. 128 (PAC), 2013 WL 1775437, at *9 (S.D.N.Y. Apr. 25, 2013). “Both the timing of

the offer and the existence of a disputed claim are relevant to” distinguishing between the two.

Pierce v. F.R. Tripler & Co., 955 F.2d 820, 827 (2d Cir. 1992).

III.    Discussion

        A.      Benzinger’s Motion in Limine

        Benzinger seeks to preclude the testimony of two of Lukoil’s proposed witnesses, both

on the ground that Lukoil did not include them in its original Rule 26 disclosures: (1) Thomas

Rodilosso, her former supervisor at Lukoil; and (2) Clara Walker, Columbia’s chief of staff and

Benzinger’s current supervisor. See Pl. Mem. at 3.

                                                   6
         Case 1:16-cv-08533-PAE Document 115 Filed 02/08/21 Page 7 of 20




        The Court denies Benzinger’s motion as to Walker. Lukoil’s sole reason for calling

Walker was to authenticate certain documents related to Benzinger’s application to work at

Columbia, to which Benzinger had objected on authenticity grounds. See Def. Opp’n at 5–6.

Lukoil stated that, should the Court grant its motion to admit those documents over Benzinger’s

authenticity objections, Walker’s testimony would be unnecessary. Id. at 6. Benzinger has now

withdrawn her objections to those documents, see Pl. Opp’n at 15 n.2, and, as discussed below,

the Court grants Lukoil’s motion to admit them. The Court thus understands that Lukoil no

longer intends to call Walker as a witness and denies as moot Benzinger’s motion to preclude

Lukoil from doing so.

        As to Rodilosso, the question is close. Rule 26 requires parties to disclose “each

individual likely to have discoverable information—along with the subjects of that information—

that the disclosing party may use to support its claims or defenses.” Fed. R. Civ. P. 26(a)(1)(A)(i).

“If party fails to . . . identify a witness as required by Rule 26(a) or (e), the party is not allowed

to use that . . . witness . . . at a trial, unless the failure was substantially justified or is harmless.”

Fed. R. Civ. P. 37(c)(1). “The purpose of the rule is to prevent the practice of ‘sandbagging’ an

opposing party with new evidence.” Ebewo v. Martinez, 309 F. Supp. 2d 600, 607

(S.D.N.Y. 2004).

        “The imposition of sanctions under Rule 37 lies within the broad discretion of the trial

court.” Beata Music LLC v. Danelli, No. 18 Civ. 6354 (JGK), 2021 WL 195708, at *4 (S.D.N.Y.

Jan. 20, 2021) (citing Minotti v. Lensink, 895 F.2d 100, 102–03 (2d Cir. 1990)). In exercising

that discretion, courts in this Circuit generally consider four factors:

        (1) the party’s explanation for the failure to comply with the [disclosure
        requirement]; (2) the importance of the testimony of the precluded witness[es];
        (3) the prejudice suffered by the opposing party as a result of having to prepare to
        meet the new testimony; and (4) the possibility of a continuance.

                                                     7
        Case 1:16-cv-08533-PAE Document 115 Filed 02/08/21 Page 8 of 20




Patterson v. Balsamico, 440 F.3d 104, 117 (2d Cir. 2006) (quoting Softel, Inc. v. Dragon Med. &

Sci. Commc’ns, Inc., 118 F.3d 955, 961 (2d Cir. 1997)). In all cases, however, “[p]reclusion of

evidence pursuant to Rule 37(c)(1) is a drastic remedy and should be exercised with discretion

and caution.” Daudier v. E & S Med. Staffing, Inc., No. 12 Civ. 206 (PAE), 2013 WL 4407072,

at *8 (S.D.N.Y. Aug. 15, 2013) (quoting Ebewo, 309 F. Supp. 3d at 607); see Fed. R. Civ. P.

37(c)(1)(A) (authorizing, as an alternative sanction, ordering payment of “reasonable expenses”).

       Lukoil concedes that it neglected to disclose Rodilosso in its Rule 26 materials. And

although it blames that omission on prior counsel, successor counsel remained responsible for

ensuring the accuracy of Lukoil’s disclosures and, if they lacked access to such disclosures,

diligently obtaining and, as warranted, seeking to update them. The failure to disclose Rodilosso

as a potential witness, therefore, falls largely on Lukoil and its current counsel. That said,

Lukoil’s conduct does not bear any indicia of bad faith, sandbagging, or gamesmanship—the

concerns with which Rule 37(c)(1) is principally concerned.

       Lukoil also concedes that the testimony of Rodilosso—who supervised Benzinger for the

first year of her employment at Lukoil—“is important.” Def. Opp’n at 4. That fact, however,

points in two directions. On one hand, Rodilosso’s centrality amplifies the prejudice caused by

his post-discovery designation as a trial witness. On the other hand, the lack of testimony from

Rodilosso, as Benzinger’s supervisor between April 2013 and July 2014, would risk leaving a

substantial hole in both parties’ presentation of this case, and impair the central truth-seeking

purpose of a trial. Indeed, Benzinger has known of Rodilosso’s significance since the outset of

this case, identifying him as a potential witness in her own discovery responses and discussing

him extensively at her deposition. See Def. Opp’n at 1–2; id., Ex. A; id., Ex. B at 7. This

counsels against the unqualified preclusion of his testimony.



                                                  8
           Case 1:16-cv-08533-PAE Document 115 Filed 02/08/21 Page 9 of 20




          Based on the current discovery record, Benzinger would be prejudiced by permitting

Rodilosso to testify at trial, inasmuch as Benzinger presumably elected not to depose Rodilosso

based on Lukoil’s indication that it would not call him to support its case. But that prejudice—

the only specific prejudice Benzinger identifies—can easily be remedied by permitting her to

take his deposition now. See, e.g., NIC Holding Corp. v. Lukoil Pan Ams., LLC, No. 05 Civ. 9372

(LAK) (FM), 2007 WL 1467424, at *5 (S.D.N.Y. May 16, 2007). The schedule permits the

reopening of discovery for that limited purpose. A trial date has not been set, and as a result of

delays occasioned by the COVID-19 pandemic, this case could not be tried before a jury in this

District until, at the very earliest, the third quarter of this year. As a result, reopening discovery

for this limited purpose would not compromise an extant trial date (there is none) or delay trial.

Patterson, 440 F.3d at 117 (instructing courts to consider the “possibility of a continuance”).

With the schedule affording this latitude, it is far preferable to cure any potential prejudice

resulting from Rodilosso’s late disclosure by authorizing his deposition, rather than precluding

his potentially important testimony on account of Lukoil’s lapse.

          Accordingly, the Court will permit Rodilosso to testify at trial on the condition that

Benzinger now be given the opportunity to take his pretrial deposition.2 The Court accordingly

reopens discovery, solely to enable Benzinger depose Rodilosso as relevant to her surviving

claims. The deposition may not be used as justification to amend, restore, or add claims. The

Court gives Benzinger six weeks from the date of this decision, until March 22, 2021, to conduct

that deposition, and expects Lukoil to cooperate fully in its scheduling. The Court further directs




2
    Should Benzinger decline that opportunity, Lukoil may of course still call Rodilosso at trial.


                                                   9
        Case 1:16-cv-08533-PAE Document 115 Filed 02/08/21 Page 10 of 20




that, by March 29, 2021, the parties submit a revised joint pretrial order, solely to add references

to testimony or exhibits that will now be offered at trial, in light of Rodilosso’s deposition.3

       Given Lukoil’s lapse in identifying Rodilosso as a potential witness until late in this

litigation, the Court orders that Lukoil bear half of the out-of-pocket costs occasioned by the

deposition (e.g., stenographic or videographic costs).

       Subject to those conditions, the Court denies Benzinger’s motion in limine to preclude

Rodilosso’s trial testimony.

       B.      Lukoil’s Motion in Limine

                       a.      Dismissed Claims and Parties

                               i.      NYSHRL and NYCHRL Claims

       Lukoil first asks the Court to preclude, as irrelevant and likely to cause confusion, any

evidence related to Benzinger’s dismissed claims of national-origin discrimination or retaliation

under the NYSHRL and NYCHRL. Def. Mem. at 1–2. Benzinger agrees that evidence about

her “claim that she was treated less well than her Russian counterparts should be precluded,” and

disclaims any intent to offer such evidence at trial. Pl. Opp’n at 6. But she opposes Lukoil’s

motion for a blanket preclusion of all evidence related to her dismissed claims because some

such evidence may relate both to her dismissed claims of national-origin retaliation and her live

claims of FLSA and NYLL retaliation. Id. She also suggests that evidence of national-origin

retaliation under the NYSHRL and NYCHRL, even if it did not support a prima facie case under

those laws, may still be considered “in the aggregate” to support liability under the FLSA and

NYLL. Id.




3
 The parties may also, in the revised joint pretrial order, remove the objections and exhibits that
have either been withdrawn by the parties in their in limine filings or resolved by this decision.
                                                 10
        Case 1:16-cv-08533-PAE Document 115 Filed 02/08/21 Page 11 of 20




        The Court grants Lukoil’s motion. The Court has held that the record lacks any evidence

that Benzinger was treated worse on account of her national origin, that she engaged in any

protected activity related to her national origin, or that Lukoil took any adverse actions causally

connected to her national origin, even under the NYCHRL’s “more liberal standard.” Benzinger,

447 F. Supp. 3d at 118–29. Those claims are thus irrelevant to the upcoming trial, and Benzinger

cannot bootstrap them to her surviving claims under the FLSA and NYLL.

        Benzinger’s counterarguments fail. Her statement that “one type of discrimination

exacerbated the other type,” Pl. Opp’n at 6, does not gain any traction, as her surviving claims do

not involve discrimination. To the extent she suggests that national-origin retaliation could have

exacerbated retaliation on other grounds, that observation is also inapt. The Court has held that

no reasonable jury could find that Lukoil was aware of any protected activity related to

Benzinger’s national origin. See Benzinger, 447 F. Supp. 3d at 123–28. Thus, the record does not

permit a finding of retaliation on that basis, let alone that such could have contributed to any other

type of retaliation.

        Furthermore, reference before the jury to Benzinger’s dismissed claims would risk

causing substantial confusion as to the issues to be tried, as none of these implicate Benzinger’s

national origin. Accordingly, under Rules 402 and 403, the Court will preclude evidence,

offered by either party, referring to Benzinger’s legally baseless claims of national-origin

discrimination and retaliation. To the extent that Benzinger believes certain employment actions

arose from both a desire to retaliate on the basis of national origin and for complaining about her

misclassification under the FLSA and NYLL, evidence of such acts remains admissible, but solely

to establish the latter.




                                                  11
        Case 1:16-cv-08533-PAE Document 115 Filed 02/08/21 Page 12 of 20




                                ii.     Litasco, S.A.

        Lukoil next seeks the preclusion of any reference to Litasco, Lukoil’s dismissed parent

corporation, and PJSC Lukoil Company (“PJSC”), a Russian parent to both Litasco and Lukoil.

Def. Mem. at 2–3. Benzinger agrees that PJSC is irrelevant, and the Court grants Lukoil’s

motion to preclude references to it. Pl. Opp’n at 7–8.

        As to Litasco, Benzinger has testified that, in connection with at least some of her work,

she reported to and was supervised by Litasco employees. See Benzinger, 447 F. Supp. 3d at 115.

She also proffers that Litasco employees were involved in her complaints and the investigation

thereof. Pl. Opp’n at 7. Litasco’s existence, even after its dismissal as a defendant, could

therefore be factually relevant, to a degree, to the surviving claims. And neutral references to

Litasco as, for example, the employer of a particular witness, would not, without more, carry a

risk of confusion or unfair prejudice to Lukoil, let alone one sufficient to substantially outweigh

such probative value. There is nothing inherently inflammatory or prejudicial about Litasco, a

corporation that lacks a significant public profile. And Lukoil does not identify any stigmatic or

harmful facts about Litasco that might cause Lukoil to be prejudiced by its association with

Litasco. A jury can reasonably be expected to understand that Lukoil, like many modern

corporations, has a parent corporation. And, if warranted, the Court can give a limiting

instruction that the parent’s liability is not at issue and that the jury is not to concern itself with

Litasco’s potential liability. Accordingly, the Court denies Lukoil’s motion to preclude all

evidence regarding Litasco.

                        b.      Settlement Offer and Underlying Spreadsheets

        Lukoil also seeks the preclusion, under Rule 408, of several documents related to

settlement negotiations between it and Benzinger.



                                                   12
       Case 1:16-cv-08533-PAE Document 115 Filed 02/08/21 Page 13 of 20




       First, it seeks to preclude an email chain between Benzinger and Lukoil employees

discussing a proposed settlement agreement as well as that proposed agreement itself (Plaintiff

Exhibits 8–9). Def. Mem. at 3–4. Benzinger does not oppose that portion of Lukoil’s motion,

Pl. Opp’n at 8, and the Court grants it.

       Second, Lukoil argues that certain underlying spreadsheets used to calculate a possible

settlement amount (Plaintiff Exhibits 5–7) are similarly inadmissible under Rule 408’s bar on

compromise offers and communications. Benzinger opposes that aspect of Lukoil’s motion,

arguing that the spreadsheets are not themselves offers, agreements, or communications, and that

Lukoil prepared them before either party contemplated litigation. Pl. Opp’n at 8–10.

       The spreadsheets are inadmissible under Rule 408. The timing and context surrounding

them makes clear that Lukoil prepared and sent them to Benzinger in an attempt to settle a disputed

legal claim: Benzinger’s entitlement to overtime wages under the FLSA and NYLL. On

January 20, 2015, Benzinger tendered her resignation to Fenner and stated that “she had been

misclassified under FLSA and that we owed her money.” Collyer Decl., Ex. E (“Fenner Tr.”)

at 74–75. At his deposition, Fenner testified that he then prepared the spreadsheets “to make []

good faith estimates of some [of] the basis for a settlement for [Benzinger].” Id. at 76. And in a

February 3, 2015 email in which Fenner sent the actual proposed settlement agreement to

Benzinger (copying Lukoil’s chief legal officer), he wrote: “Please find attached a proposed

draft Settlement Agreement between Lukoil Pan Americas, LLC (LPA) and you that reflects the

numbers I proposed to you in the attached spreadsheet I e-mailed to you last Wednesday.”

Collyer Decl., Ex. B at 4 (emphasis added). Benzinger responded that she was “seeking

appropriate coun[sel]” and needed more time to consider the offer. Id. at 5.




                                                13
       Case 1:16-cv-08533-PAE Document 115 Filed 02/08/21 Page 14 of 20




       Although these spreadsheets were prepared well before litigation commenced, Lukoil

clearly prepared and conveyed them to Benzinger after a “disputed claim” had arisen between

her and Lukoil. See IBM Corp., 2013 WL 1775437, at *9 (“Rule 408 extends to offers made

before the initiation of litigation[.]”). At that time, Benzinger had already resigned. And in

doing so, she specifically cited the FLSA and alleged that Lukoil “owed her money.” Fenner Tr.

at 74–75. The “propos[al]” in one of those spreadsheets—which, less than a week later, would

be incorporated into a formal settlement agreement (the exclusion of which Benzinger does not

oppose)4—came on the heels of her demand to Fenner. Even absent a direct threat of litigation,

there was by then a “disputed claim” that the parties were seeking to compromise, and these

documents, bearing on potential settlement terms, were not mere “business communications”

unprotected by Rule 408. Pierce, 555 F.2d at 827; see Trebor Sportswear, 865 F.2d at 510

(affirming exclusion of negotiations under Rule 408 where documents “were intended (at least in

part) to settle the claims” at issue). Admission of the spreadsheets would thus undermine “the

public policy of encouraging settlements and avoiding wasteful litigation,” which Rule 408

furthers by barring “the admission of most evidence of offers of compromise and settlement” to

prove the validity or amount of a claim. Trebor Sportswear, 865 F.2d at 510.

       In any event, the spreadsheets are independently inadmissible under Rule 403, as they

would cause confusion and unfair prejudice that would vastly outweigh the spreadsheets’ limited

(if any) probative value. Benzinger states that the spreadsheets are relevant to her “alleged

damages” and to the fact that Lukoil undertook an “investigation into Plaintiff’s complaint.”



4
 The excluded draft agreement itself is a quintessential settlement agreement. As drafted,
Lukoil would have denied any liability and agreed to pay Benzinger an identified sum, and
Benzinger would have agreed to waive and release all claims against Lukoil, including under the
NYLL specifically, and for any “wages” more broadly. Collyer Decl., Ex. B.


                                                14
       Case 1:16-cv-08533-PAE Document 115 Filed 02/08/21 Page 15 of 20




Pl. Mem. at 10. But Fenner testified that the numbers in those spreadsheets were not based on

any approximation of Benzinger’s actual hours worked. Rather, they were created to help guide

Lukoil in a potential negotiated settlement with Benzinger, and reflected only “an estimate of the

likely possible overtime anyone could have worked during those dates, if they had been a[]

nonexempt employee,” and that such estimates were “purely hypothetical.” Fenner Tr. at 76.

They are thus of little, if any, relevance to Benzinger’s actual damages. And Benzinger has not

explained how these hypothetical estimates are germane to any other aspect of the case. Yet if

the Court admitted them at trial, they would carry a serious risk of confusing the jury as to their

relevance, and/or misleading the jury to conclude that Lukoil’s managing director had

determined that Lukoil was liable and owed such amounts—or any amount—to Benzinger under

the FLSA or NYLL. Because these risks far outweigh any relevance these spreadsheets might

have to Benzinger’s remaining claims, the Court grants Lukoil’s motion and excludes Plaintiff

Exhibits 5–9 under Rules 403 and 408.

                       c.      Lost Wages and Punitive Damages

       Lukoil next argues that Benzinger should be precluded from seeking lost wages or

punitive damages at trial because there is insufficient evidence to support either form of

recovery. As to the former, it argues that Benzinger’s voluntary departure from Lukoil precludes

any finding that such lost wages (i.e., amounts not earned between her employment with Lukoil

and Columbia) resulted from retaliation. It further argues that Benzinger failed to mitigate those

damages by failing to stay on at Lukoil until her job at Columbia started. Def. Mem. at 5–8. As

to punitive damages, it argues that Benzinger cannot meet her burden of establishing that Lukoil

acted “with malice or with reckless indifference” to her rights under the FLSA or NYLL. Id. at 8

(quoting Azkour v. Little Rest Twelve, No. 10 Civ. 4132 (RJS), 2015 WL 631377, at *9

(S.D.N.Y. Feb. 12, 2015)). Benzinger responds that there is sufficient evidence to support
                                                 15
        Case 1:16-cv-08533-PAE Document 115 Filed 02/08/21 Page 16 of 20




findings of lost wages and punitive damages, such that both questions should go to the jury.

Pl. Mem. at 10–14.

       As to lost wages, whether these are available—even absent a constructive discharge—

requires a case-by-case analysis of the circumstances of the employee’s departure, including

whether “it would be unreasonable to expect a plaintiff to mitigate damages by continuing to

work for her employer.” EEOC v. Bloomberg L.P., 29 F. Supp. 3d 334, 342 (S.D.N.Y. 2014);

see id. at 341 (rejecting a rule “categorically barring post-resignation backpay in the absence of a

constructive discharge” and instead relying on the requirement that a plaintiff mitigate her

damages). The defendant generally “bears the burden of demonstrating that a plaintiff has failed

to satisfy the duty to mitigate.” Broadnax v. City of New Haven, 415 F.3d 265, 268 (2d Cir. 2005).

As to punitive damages, Benzinger bears the burden of establishing her entitlement to punitive

damages at trial, which turns on a fact-specific inquiry into whether Lukoil has retaliated “with

malice or with reckless indifference to” Benzinger’s rights under the FLSA. Azkour, 2015 WL

631377, at *9. That standard “depend[s] on Defendant’s knowledge (or reckless indifference)”

as to whether “it may be acting in violation of federal law.” Id. (quoting Farias v. Instructional

Sys. Inc., 259 F.3d 91, 102 (2d Cir. 2001)). Thus, to obtain punitive damages, Benzinger must

“present evidence that [Lukoil] . . . retaliated . . . against [her] with conscious knowledge it was

violating the law, or that it engaged in egregious or outrageous conduct from which an inference

of malice or reckless indifference could be drawn.” Id. (quoting Tepperwien v. Entergy Nuclear

Operations, Inc., 663 F.3d 556, 573 (2d Cir.2011) (emphasis in Azkour)); see, e.g., Greathouse v.

JHS Sec. Inc., No. 11 Civ. 7845 (PAE) (GWG), 2016 WL 4523855, at *1 (S.D.N.Y. Aug. 29, 2016)

(awarding $10,000 in punitive damages where employer failed to pay plaintiff for six months

and pointed a gun at plaintiff and told him “I’ll pay you when I feel like it”).



                                                 16
        Case 1:16-cv-08533-PAE Document 115 Filed 02/08/21 Page 17 of 20




       Whether Benzinger can satisfy these standards would turn on close examination of the

state of mind of the relevant players at Lukoil, as well as Benzinger’s working conditions after

her complaints. The limited materials submitted in connection with the pending motions in

limine, however, do not permit the Court to resolve these fact-intensive inquiries as to the

availability of these two species of damages. As the cases the parties cite reflect, such issues

commonly—and, in the Court’s view, more properly—arise before trial on motions for summary

judgment, see, e.g., Bloomberg, 29 F. Supp. 3d at 341–42, and/or after trial, based on a full trial

record, see, e.g., Azkour, 2015 WL 631377, at *9. To be sure, from the limited materials under

review, the evidence supporting Benzinger’s claims to both lost wages and punitive damages

appears to be marginal, at best. It is not clear that the few allegedly retaliatory acts she identifies

made it “unreasonable to expect [her] to mitigate damages by continuing to work for” Lukoil.

Bloomberg, 29 F. Supp. 3d at 342. And the Court is, as yet, unaware of any evidence of malice

or reckless indifference that could support a punitive-damages award, especially given Fenner’s

offer (declined by Benzinger) to look further into her misclassification claims after she had

complained about her alleged misclassification. But absent focused briefing on these questions,

the Court is ill-equipped to reliably rule on them now.

       To enable full and fair consideration of these questions, the Court accordingly sets the

following expedited schedule, which will permit resolution well in advance of any trial date.

Benzinger is to confirm, in a letter filed on the docket of this case by February 22, 2021, whether

she intends to pursue at trial lost wages and/or punitive damages. To the extent she so intends,

the Court authorizes Lukoil to file a supplemental motion for summary judgment by March 15, 2021,

not to exceed 10 pages, explaining why such damages are unavailable in light of the full




                                                  17
       Case 1:16-cv-08533-PAE Document 115 Filed 02/08/21 Page 18 of 20




evidentiary record. If Lukoil so moves, Benzinger shall respond by March 29, 2021, also in a

brief not to exceed 10 pages. The Court does not authorize any reply.

       The Court therefore denies Lukoil’s motion in limine as it relates to these subjects,

preferring that these be resolved pursuant to a partial summary judgment motion.

                       d.      Testimony of Irina Akinshina

       Lukoil seeks to preclude testimony from Irina Akinshina, Litasco’s head of human

resources, who lives and works in Geneva, Switzerland. It argues that, because she is a non-

party who works for now-non-party Litasco, her testimony would confuse the jury and prejudice

Lukoil. It also notes that Akinshina resides outside the geographic reach of the Court’s subpoena

power. Def. Mem. at 8–9.

       The Court denies this motion. Benzinger has testified that, at times, she reported to and

was supervised by Akinshina. See Benzinger, 447 F. Supp. 3d at 115. Akinshina’s testimony,

insofar as it relates to Benzinger’s role and work while employed by Lukoil, is thus relevant.5

And Lukoil has not proffered any concrete reason to regard such testimony as confusing or

unfairly prejudicial. That Akinshina works for Lukoil’s parent is not, consistent with the Court’s

ruling above, inherently prejudicial. And Lukoil does not cite any authority for the proposition

that a witness’s residence outside the Court’s subpoena power justifies precluding such a witness

from voluntarily appearing to testify. Accordingly, the Court will permit her testimony on the

points described in this decision.


5
  At summary judgment, Benzinger also cited evidence about Akinshina in arguing that Lukoil
favored Benzinger’s Russian counterparts. See Benzinger, 447 F. Supp. 3d at 113–14. In light
of the Court’s summary judgment decision, Akinshina’s testimony about that subject would
clearly be irrelevant at trial. Accordingly, while the Court denies Lukoil’s motion to exclude
Akinshina altogether as a trial witness, her testimony at trial will be limited to her work with
Benzinger, the terms of Benzinger’s employment, Benzinger’s duties and responsibilities at
Lukoil, and similar topics.


                                                18
       Case 1:16-cv-08533-PAE Document 115 Filed 02/08/21 Page 19 of 20




                       e.      Testimony of Clara Ohr

       Lukoil also seeks to preclude testimony from Clara Ohr, its former chief legal counsel, as

irrelevant and unfairly prejudicial. Def. Mem. at 8–10. Benzinger does not oppose that portion

of Lukoil’s motion. Pl. Mem. at 14 (“Plaintiff opposes the preclusion of Akinshina only.”). The

Court grants Lukoil’s request to preclude Ohr’s testimony.

                       f.      Documents Relating to Benzinger’s Job Search

       Last, Lukoil asks the Court to overrule Benzinger’s objections to certain documents

associated with her job search with Columbia and hold that they are relevant, not hearsay, and

authentic. Def. Mem. at 10–12 (discussing Defense Exhibits B, C, D, H, and I). Benzinger,

however, has “remove[d] her objections” to those exhibits and did not otherwise respond to

Lukoil’s arguments about them. Pl. Opp’n at 15 n.4 (withdrawing objections to defense exhibits

B, C, D, G, H, and I). Accordingly, the Court grants Lukoil’s motion as to these documents.

       C.      Modification of Case Caption

       Lukoil also moves, based on the dismissal of Litasco and based on Benzinger’s decision

not to pursue this action on a class or collective basis, to amend the case caption to delete Litasco

and any references to this being a putative class or collective action. Benzinger assents to that

request. The request is granted, as reflected in the caption above.

                                         CONCLUSION

       For the foregoing reasons, the Court denies Benzinger’s motion in limine and grants in

part and denies in part Lukoil’s motion in limine.

       The Court authorizes the deposition of Thomas Rodilosso, solely related to Benzinger’s

surviving claims, by March 22, 2021. A revised proposed joint pretrial order, amended to

conform to this decision and to accommodate testimony or exhibits received at the Rodilosso

deposition, must be filed by March 29, 2021.

                                                 19
       Case 1:16-cv-08533-PAE Document 115 Filed 02/08/21 Page 20 of 20




       The Court also directs Benzinger to file a letter by February 22, 2021 indicating whether

she intends to pursue claims for punitive damages or lost wages at trial. If she does, the Court

authorizes Lukoil to file a supplemental brief by March 15, 2021, not to exceed 10 pages, in

support of the entry of summary judgment as against Benzinger’s claims for such relief.

Benzinger’s response, also not to exceed 10 pages, is due by March 29, 2021.

       The Clerk of Court is respectfully directed to terminate the motions pending at dockets 99

and 102. The Clerk of Court is further respectfully directed to amend the caption of this case to

reflect the caption above.

       SO ORDERED.

                                                            PaJA.�
                                                             ____________________________
                                                             Paul A. Engelmayer
                                                             United States District Judge


Dated: February 8, 2021
       New York, New York




                                                20
